EXHIBIT 10.20
 
PALATIN TECHNOLOGIES, INC.
2011 STOCK INCENTIVE PLAN, AS AMENDED


1.           Establishment, Purpose, Duration.
 
a.           Establishment. Palatin Technologies, Inc. (the “Company”)
established an equity compensation plan known as the Palatin Technologies, Inc.
2011 Stock Incentive Plan (the “Plan”) effective as of March 11, 2011 (the
“Effective Date”). The Company’s stockholders approved the Plan on May 11, 2011
(the “Approval Date”). Definitions of capitalized terms used in the Plan are
contained in Section 2 of the Plan.
 
b.           Purpose. The purpose of the Plan is to attract and retain
Directors, Consultants, officers and other key employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.
 
c.           Duration. No Award may be granted under the Plan after the day
immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.
 
d.           Prior Plans. The Palatin Technologies, Inc. 2005 Stock Plan, as
amended (the “Prior Plan”) terminated in its entirety effective on the Approval
Date; provided that all outstanding awards under the Prior Plan as of the
Approval Date remain outstanding and shall be administered and settled in
accordance with the provisions of the Prior Plan.
 
2.           Definitions. As used in the Plan, the following definitions shall
apply.
 
“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.
 
“Approval Date” has the meaning given such term in Section 1(a).
 
“Award” means a Nonqualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Shares Award, Restricted Share Unit, Other
Share-Based Award, or Cash-Based Award granted pursuant to the terms and
conditions of the Plan.
 
“Award Agreement” means either: (i) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or (ii)
a statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.
 
“Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
“Cash-Based Award” shall mean a cash Award granted pursuant to Section 12 of the
Plan.
 
“Cause” as a reason for a termination of a Participant's employment shall have
the meaning assigned such term, if any, in the employment agreement, if any,
between the Participant and the Company or a Subsidiary, or if none, under a
severance plan or arrangement maintained by the Company or a Subsidiary that
applies to the Participant on the date of termination. If the Participant is not
a party to an employment agreement with the Company or a Subsidiary in which
such term is defined or if during the applicable severance protection period,
the Participant is not a participant in any severance plan or arrangement
maintained by the Company or a Subsidiary, then unless otherwise defined in the
applicable Award Agreement, then the term “Cause” shall mean: (a) (i) the
Participant's material breach of, or habitual neglect or failure to perform the
material aspects of his or her duties; (ii) the Participant's material failure
to follow the reasonable directives or policies established by or at the
direction of the board; or (iii) the Participant's engaging in conduct that is
materially detrimental to the interests of the Company such that the Company
sustains a material loss or injury as a result thereof, provided that the breach
or failure of performance by the Participant under subparagraphs (i) through
(iii) hereof is not cured, to the extent cure is possible, within ten (10) days
of the delivery to the Participant of written notice thereof; (b) the willful
breach by the Participant of any provision of any confidentiality, invention and
non-disclosure, non-competition or similar agreement between the Participant and
the Company; or (c) the conviction of the Participant of, or the entry of a
pleading of guilty or nolo contendere by the Participant to, any crime involving
moral turpitude or any felony.
 
“Change in Control” means the occurrence of any of the following events: (a) Any
“Person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; (b) the date
the individuals who, during any twelve month period, constitute the board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director during the twelve month
period whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; (c) a merger or consolidation of the Company
approved by the stockholders of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) 50% or more of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a re-capitalization of the Company (or similar transaction) in which
no Person acquires more than 50% of the combined voting power of the Company’s
then outstanding securities; or (d) a sale of all or substantially all of the
assets of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be duly appointed to administer
the Plan and having such powers in each instance as shall be specified by the
Board. To the extent required by Applicable Laws, the Committee shall consist of
two or more members of the Board, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, an “outside
director” within the meaning of regulations promulgated under Section 162(m) of
the Code, and an “independent director” within the meaning of applicable rules
of any securities exchange upon which Shares are listed.
 
“Company” has the meaning given such term in Section 1(a) and any successor
thereto.
 
“Consultant” means an independent contractor that (i) performs services for the
Company or a Subsidiary in a capacity other than as an Employee or Director and
(ii) qualifies as a consultant under the applicable rules of the SEC for
registration of shares on a Form S-8 Registration Statement.
 
“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee. In no event shall the Date
of Grant be earlier than the Effective Date.
 
“Director” means any individual who is a member of the Board who is not an
Employee.
 
“Effective Date” has the meaning given such term in Section 1(a).
 
“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.
 
“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange or national market system on
which Shares are then trading, or if there are no sales on that date, on the
next preceding trading day during which a sale occurred; (b) if the Shares are
not reported on a principal exchange or national market system, the average of
the closing bid and asked prices last quoted on that date by an established
quotation service for over-the-counter securities; or (c) if neither (a) nor (b)
applies, (i) with respect to Stock Options, Stock Appreciation Rights and any
Award of stock rights that is subject to Section 409A of the Code, the value as
determined by the Committee through the reasonable application of a reasonable
valuation method, taking into account all information material to the value of
the Company, within the meaning of Section 409A of the Code, and (ii) with
respect to all other Awards, the fair market value as determined by the
Committee in good faith.
 
 
3

--------------------------------------------------------------------------------

 
 
“Incentive Stock Option” or “ISO” means a Stock Option that is designated as an
Incentive Stock Option and that is intended to meet the requirements of
Section 422 of the Code.
 
“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.
 
“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.
 
“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.
 
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.
 
“Performance Objectives” means the measurable performance objective or
objectives established by the Committee pursuant to the Plan. Any Performance
Objectives may relate to the performance of the Company or one or more of its
Subsidiaries, divisions, departments, units, functions, partnerships, joint
ventures or minority investments, product lines or products, or the performance
of the individual Participant, and may include, without limitation, the
Performance Objectives set forth in Section 14(b). The Performance Objectives
may be made relative to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Objectives as compared to
various stock market indices. Performance Objectives may be stated as a
combination of the listed factors.
 
“Plan” means this Palatin Technologies, Inc. 2011 Stock Incentive Plan, as
amended from time to time.
 
“Prior Plan” has the meaning given such term in Section 1(d).
 
“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.
 
“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.
 
“SEC” means the United States Securities and Exchange Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
“Share” means a share of common stock, par value $.01, of the Company, or any
security into which such Share may be changed by reason of any transaction or
event of the type referred to in Section 16.
 
“Stock Appreciation Right” means a right granted pursuant to Section 7.
 
“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6.
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.
 
“Subsidiary” means: (a) with respect to an Incentive Stock Option, a “subsidiary
corporation” as defined under Section 424(f) of the Code; and (b) for all other
purposes under the Plan, any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.
 
“Ten Percent Stockholder” shall mean any Participant who owns more than 10% of
the combined voting power of all classes of stock of the Company, within the
meaning of Section 422 of the Code.
 
3.           Shares Available Under the Plan.
 
a.           Shares Available for Awards. The maximum number of Shares that may
be issued or delivered pursuant to Awards under the Plan shall be 7,000,000,
plus the number of Shares that, on the Approval Date, were available to be
granted under the Prior Plan but which were not then subject to outstanding
awards under the Prior Plan, all of which may be granted with respect to
Incentive Stock Options. Shares issued or delivered pursuant to an Award may be
authorized but unissued Shares, treasury Shares, including Shares purchased in
the open market, or a combination of the foregoing. The aggregate number of
Shares available for issuance or delivery under the Plan shall be subject to
adjustment as provided in Section 16.
 
b.           Share Usage. In addition to the number of Shares provided for in
Section 3(a), the following Shares shall be available for Awards under the Plan:
(i) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares; (ii)
Shares covered by an Award that is settled only in cash; (iii) Shares granted
through the assumption of, or in substitution for, outstanding awards granted by
a company to individuals who become Employees, Consultants or Directors as the
result of a merger, consolidation, acquisition or other corporate transaction
involving such company and the Company or any of its Affiliates (except as may
be required by reason of Section 422 of the Code or the rules and regulations of
any stock exchange or other trading market on which the Shares are listed); (iv)
any Shares subject to outstanding awards under the Prior Plans as of the
Approval Date that on or after the Approval Date are forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares; and (v)
any Shares from awards exercised for or settled in vested and nonforfeitable
Shares that are later returned to the Company pursuant to any compensation
recoupment policy, provision or agreement. Notwithstanding the foregoing, the
following Shares issued or delivered under this Plan shall not again be
available for grant as described above: Shares tendered in payment of the
exercise price of a Stock Option, Shares withheld by the Company or any
Subsidiary to satisfy a tax withholding obligation, and Shares that are
repurchased by the Company with Stock Option proceeds. Without limiting the
foregoing, with respect to any Stock Appreciation Right that is settled in
Shares, the full number of Shares subject to the Award shall count against the
number of Shares available for Awards under the Plan regardless of the number of
Shares used to settle the Stock Appreciation Right upon exercise.
 
 
5

--------------------------------------------------------------------------------

 
 
c.           Per Participant Limits. Subject to adjustment as provided in
Section 16 of the Plan, the following limits shall apply with respect to Awards
that are intended to qualify for the Performance-Based Exception: (i) the
maximum aggregate number of Shares that may be subject to Stock Options or Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
500,000 Shares; (ii) the maximum aggregate number of Restricted Shares and
Shares issuable or deliverable under Restricted Share Units granted in any
calendar year to any one Participant shall be 500,000 Shares; (iii) the maximum
aggregate compensation that can be paid pursuant to Cash-Based Awards or Other
Share-Based Awards granted in any calendar year to any one Participant shall be
$500,000 or a number of Shares having an aggregate Fair Market Value not in
excess of such amount; and (iv) the maximum dividend equivalents that may be
paid in any calendar year to any one Participant shall be $100,000.
 
4.           Administration of the Plan.
 
a.           In General. The Plan shall be administered by the Committee. Except
as otherwise provided by the Board, the Committee shall have full and final
authority in its discretion to take all actions determined by the Committee to
be necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate. To the extent permitted by
Applicable Laws, the Committee may, in its discretion, delegate to one or more
Directors or Employees any of the Committee’s authority under the Plan. The acts
of any such delegates shall be treated hereunder as acts of the Committee with
respect to any matters so delegated.
 
b.           Determinations. The Committee shall have no obligation to treat
Participants or eligible Participants uniformly, and the Committee may make
determinations under the Plan selectively among Participants who receive, or
Employees, Consultants or Directors who are eligible to receive, Awards (whether
or not such Participants or eligible Employees, Consultants or Directors are
similarly situated). All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Subsidiaries, its stockholders, Directors, Consultants,
Employees, Participants and their estates and beneficiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
c.           Authority of the Board. The Board may reserve to itself any or all
of the authority or responsibility of the Committee under the Plan or may act as
the administrator of the Plan for any and all purposes. To the extent the Board
has reserved any such authority or responsibility or during any time that the
Board is acting as administrator of the Plan, it shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 4(c)) shall include the Board. To the extent that any action of
the Board under the Plan conflicts with any action taken by the Committee, the
action of the Board shall control.
 
5.           Eligibility and Participation. Each Employee, Consultant and
Director is eligible to participate in the Plan. Subject to the provisions of
the Plan, the Committee may, from time to time, select from all eligible
Employees, Consultants and Directors those to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by Applicable Law and the amount of each Award.
 
6.           Stock Options. Subject to the terms and conditions of the Plan,
Stock Options may be granted to Participants in such number, and upon such terms
and conditions, as shall be determined by the Committee in its sole discretion.
 
a.           Award Agreement. Each Stock Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Stock Option,
the number of Shares covered by the Stock Option, the conditions upon which the
Stock Option shall become vested and exercisable and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan. The Award Agreement also shall specify
whether the Stock Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option.
 
b.           Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee at the time the Stock Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Option be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.
 
c.           Term. The term of an Option shall be determined by the Committee
and set forth in the related Award Agreement; provided, however, that in no
event shall the term of any Option exceed ten (10) years from its Date of Grant.
 
d.           Exercisability. Stock Options shall become exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement. Such terms and conditions may
include, without limitation, the satisfaction of (a) performance goals based on
one or more Performance Objectives, and (b) time-based vesting requirements.
 
e.           Exercise of Options. Except as otherwise provided in the Plan or in
a related Award Agreement, a Stock Option may be exercised for all or any
portion of the Shares for which it is then exercisable. A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares. The exercise price of a Stock Option may be
paid: (i) in cash or its equivalent; (ii) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
applicable law); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) though any other method approved by the Committee in
its sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.
 
 
7

--------------------------------------------------------------------------------

 
 
f.           Special Rules Applicable to Incentive Stock Options.
Notwithstanding any other provision in the Plan to the contrary:
 
(i)           Incentive Stock Options may be granted only to Employees of the
Company and its Subsidiaries. The terms and conditions of Incentive Stock
Options shall be subject to and comply with the requirements of Section 422 of
the Code.
 
(ii)           To the extent that the aggregate Fair Market Value of the Shares
(determined as of the Date of Grant) with respect to which an Incentive Stock
Option is exercisable for the first time by any Participant during any calendar
year (under all plans of the Company and its Subsidiaries) is greater than
$100,000 (or such other amount specified in Section 422 of the Code), as
calculated under Section 422 of the Code, then the Stock Option shall be treated
as a Nonqualified Stock Option.
 
(iii)           No Incentive Stock Option shall be granted to any Participant
who, on the Date of Grant, is a Ten Percent Stockholder, unless (x) the exercise
price per Share of such Incentive Stock Option is at least one hundred and ten
percent (110%) of the Fair Market Value of a Share on the Date of Grant, and (y)
the term of such Incentive Stock Option shall not exceed five (5) years from the
Date of Grant.
 
7.           Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.
 
a.           Award Agreement. Each Stock Appreciation Right shall be evidenced
by an Award Agreement that shall specify the exercise price, the term of the
Stock Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.
 
b.           Exercise Price. The exercise price per Share of a Stock
Appreciation Right shall be determined by the Committee at the time the Stock
Appreciation Right is granted and shall be specified in the related Award
Agreement; provided, however, that in no event shall the exercise price per
Share of any Stock Appreciation Right be less than one hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant.
 
 
8

--------------------------------------------------------------------------------

 
 
c.           Term. The term of a Stock Appreciation Right shall be determined by
the Committee and set forth in the related Award Agreement; provided however,
that in no event shall the term of any Stock Appreciation Right exceed ten (10)
years from its Date of Grant.
 
d.           Exercisability of Stock Appreciation Rights. A Stock Appreciation
Right shall become exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and (ii) time-based vesting requirements.
 
e.           Exercise of Stock Appreciation Rights. Except as otherwise provided
in the Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Appreciation
Right is to be exercised. Upon exercise, a Stock Appreciation Right shall
entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.
 
8.           Restricted Shares. Subject to the terms and conditions of the Plan,
Restricted Shares may be granted or sold to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.
 
a.           Award Agreement. Each Restricted Shares Award shall be evidenced by
an Award Agreement that shall specify the number of Restricted Shares, the
restricted period(s) applicable to the Restricted Shares, the conditions upon
which the restrictions on the Restricted Shares will lapse and such other terms
and conditions as the Committee shall determine and which are not inconsistent
with the terms and conditions of the Plan.
 
b.           Terms, Conditions and Restrictions. The Committee shall impose such
other terms, conditions and/or restrictions on any Restricted Shares as it may
deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share, restrictions based
on the achievement of specific Performance Objectives, time-based restrictions
or holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by applicable law, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.
 
c.           Custody of Certificates. To the extent deemed appropriate by the
Committee, the Company may retain the certificates representing Restricted
Shares in the Company’s possession until such time as all terms, conditions
and/or restrictions applicable to such Shares have been satisfied or lapse.
 
 
9

--------------------------------------------------------------------------------

 
 
d.           Rights Associated with Restricted Shares during Restricted Period.
During any restricted period applicable to Restricted Shares: (i) the Restricted
Shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated; (ii) unless otherwise provided in the related Award Agreement, the
Participant shall be entitled to exercise full voting rights associated with
such Restricted Shares; and (iii) the Participant shall be entitled to all
dividends and other distributions paid with respect to such Restricted Shares
during the restricted period (on a current or deferred basis, as determined by
the Committee and set forth in the applicable Award Agreement); provided,
however, that with respect to Restricted Shares that are conditioned upon the
achievement of Performance Objectives, receipt of any such dividends or other
distributions will be subject to the same terms and conditions as the Restricted
Shares with respect to which they are paid.
 
9.           Restricted Share Units. Subject to the terms and conditions of the
Plan, Restricted Share Units may be granted or sold to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.
 
a.           Award Agreement. Each Restricted Share Unit shall be evidenced by
an Award Agreement that shall specify the number of units, the restricted
period(s) applicable to the Restricted Share Units, the conditions upon which
the restrictions on the Restricted Share Units will lapse, the time and method
of payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.
 
b.           Terms, Conditions and Restrictions. The Committee shall impose such
other terms, conditions and/or restrictions on any Restricted Share Units as it
may deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements.
 
c.           Form of Settlement. Restricted Share Units may be settled in whole
Shares, Restricted Shares, cash or a combination thereof, as specified by the
Committee in the related Award Agreement.
 
10.           Other Share-Based Awards. Subject to the terms and conditions of
the Plan, Other Share-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion. Other Share-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, Shares, and shall be in such form as the Committee shall
determine, including without limitation, unrestricted Shares or time-based or
performance-based units that are settled in Shares and/or cash.
 
a.           Award Agreement. Each Other Share-Based Award shall be evidenced by
an Award Agreement that shall specify the terms and conditions upon which the
Other Share-Based Award shall become vested, if applicable, the time and method
of settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.
 
 
10

--------------------------------------------------------------------------------

 
 
b.           Form of Settlement. An Other Share-Based Award may be settled in
whole Shares, Restricted Shares, cash or a combination thereof, as specified by
the Committee in the related Award Agreement.
 
11.           Dividend Equivalents. At the discretion of the Committee, Awards
granted pursuant to the Plan may provide Participants with the right to receive
dividend equivalents, which may be paid currently or credited to an account for
the Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish. Notwithstanding the foregoing, (a)
receipt of any dividend equivalents with respect to Awards that are conditioned
upon the achievement of Performance Objectives will be subject to the same terms
and conditions as the Award with respect to which they are paid, and (b) no
dividend equivalents shall relate to Shares underlying a Stock Option or Stock
Appreciation Right unless such dividend equivalent rights are explicitly set
forth as a separate arrangement and do not cause any such Stock Option or Stock
Appreciation Right to be subject to Section 409A of the Code.
 
12.           Cash-Based Awards. Subject to the terms and conditions of the
Plan, Cash-Based Awards may be granted to Participants in such amounts and upon
such other terms and conditions as shall be determined by the Committee in its
sole discretion. Each Cash-Based Award shall be evidenced by an Award Agreement
that shall specify the payment amount or payment range, the time and method of
settlement and the other terms and conditions, as applicable, of such Award
which may include, without limitation, restrictions based on the achievement of
specific Performance Objectives.
 
13.           Compliance with Section 409A. Awards granted under the Plan shall
be designed and administered in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Committee determines that any award granted under
the Plan is subject to Section 409A of the Code, the Award Agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Award Agreement (unless
the Award Agreement provides otherwise with specific reference to this Section):
(i) an Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under the Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant; and (ii) if an Award is subject to Section 409A of the Code, and if
the Participant holding the award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), then, to the extent
required to avoid the imposition of an additional tax under Section 409A of the
Code upon a Participant, no distribution or payment of any amount shall be made
before the date that is six (6) months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, the date of the Participant’s death. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
14.           Compliance with Section 162(m).
 
a.           In General. Notwithstanding anything in the Plan to the contrary,
Restricted Shares, Restricted Share Units, Other Share-Based Awards and
Cash-Based Awards may be granted in a manner that is intended to qualify the
Award for the Performance-Based Exception. As determined by the Committee in its
sole discretion, the grant, vesting, exercisability and/or settlement of any
Awards intended to qualify the Award for the Performance-Based Exception shall
be conditioned on the attainment of one or more Performance Objectives during a
performance period established by the Committee. Any such Award must meet the
requirements of this Section 14.
 
b           Performance Objectives. If an Award is intended to qualify for the
Performance-Based Exception, then the Performance Objectives shall be based on
specified levels of, or growth in, one or more of the following criteria:
revenues, earnings from operations, operating income, earnings before or after
interest and taxes, operating income before or after interest and taxes, net
income, cash flow, earnings per share, return on total capital, return on
invested capital, return on equity, return on assets, total return to
stockholders, earnings before or after interest, or extraordinary or special
items, operating income before or after interest, taxes, depreciation,
amortization or extraordinary or special items, return on investment, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, cash flow in excess of cost of capital, operating
margin, profit margin, contribution margin, stock price and/or strategic
business criteria consisting of one or more objectives based on meeting
specified product development, strategic partnering, research and development
milestones, clinical trial status, product approvals in geographic regions,
market penetration, geographic business expansion goals, cost targets, customer
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures. To
the extent consistent with the Performance-Based Exception, the Performance
Objectives may be calculated without regard to extraordinary items or adjusted,
as the Committee deems equitable, in recognition of unusual or non-recurring
events affecting the Company or its Subsidiaries or changes in applicable tax
laws or accounting principles.
 
c.           Establishment of Performance Goals. With respect to Awards intended
to qualify for the Performance-Based Exception, the Committee shall establish:
(i) the applicable Performance Objectives and performance period, and (ii) the
formula for computing the payout. Such terms and conditions shall be established
in writing while the outcome of the applicable performance period is
substantially uncertain, but in no event later than the earlier of: (x) ninety
days after the beginning of the applicable performance period; or (y) the
expiration of twenty-five percent (25%) of the applicable performance period.
 
d.           Certification of Performance. With respect to any Award intended to
qualify for the Performance-Based Exception, the Committee shall certify in
writing whether the applicable Performance Objectives and other material terms
imposed on such Award have been satisfied, and, if they have, ascertain the
amount of the payout or vesting of the Award. Notwithstanding any other
provision of the Plan, payment or vesting of any such Award shall not be made
until the Committee certifies in writing that the applicable Performance
Objectives and any other material terms of such Award were in fact satisfied in
a manner conforming to applicable regulations under Section 162(m) of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
e.           Negative Discretion. With respect to any Award intended to qualify
for the Performance-Based Exception, the Committee shall not have discretion to
increase the amount of compensation that is payable upon achievement of the
designated Performance Objectives. However, the Committee may, in its sole
discretion, reduce the amount of compensation that is payable upon achievement
of the designated Performance Objectives.
 
15.           Transferability. Except as otherwise determined by the Committee,
no Award or dividend equivalents paid with respect to any Award shall be
transferable by the Participant except by will or the laws of descent and
distribution; provided, that if so determined by the Committee, each Participant
may, in a manner established by the Board or the Committee, designate a
beneficiary to exercise the rights of the Participant with respect to any Award
upon the death of the Participant and to receive Shares or other property issued
or delivered under such Award. Except as otherwise determined by the Committee,
Stock Options and Stock Appreciation Rights will be exercisable during a
Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity to do so, by the Participant’s guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.
 
16.           Adjustments. In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation – Stock Compensation), such as a stock
dividend, stock split, reverse stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be an equitable adjustment in the numbers of Shares
specified in Section 3 of the Plan and, with respect to outstanding Awards, in
the number and kind of Shares subject to outstanding Awards, the exercise price,
exercise price or other price of Shares subject to outstanding Awards, in each
case to prevent dilution or enlargement of the rights of Participants. In the
event of any other change in corporate capitalization, or in the event of a
merger, consolidation, liquidation, or similar transaction, the Committee may,
in its sole discretion, cause there to be an equitable adjustment as described
in the foregoing sentence, to prevent dilution or enlargement of rights;
provided, however, that, unless otherwise determined by the Committee, the
number of Shares subject to any Award shall always be rounded down to a whole
number. Notwithstanding the foregoing, the Committee shall not make any
adjustment pursuant to this Section 16 that would (i) cause any Stock Option
intended to qualify as an ISO to fail to so qualify, (ii) cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to Section
409A, or (iii) cause an Award that is subject to Section 409A of the Code to
fail to satisfy the requirements of Section 409A. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on all Participants and any other persons claiming under or through any
Participant.
 
17.           Fractional Shares. The Company shall not be required to issue or
deliver any fractional Shares pursuant to the Plan and, unless otherwise
provided by the Committee, fractional shares shall be settled in cash.
 
18.           Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or Stock Appreciation Right exercise, the vesting of
or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Committee may permit or require these obligations to be satisfied
by having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of a Stock Option or Stock
Appreciation Right or upon the vesting or settlement of an Award, or by
tendering Shares previously acquired, in each case having a Fair Market Value
equal to the minimum amount required to be withheld or paid. Any such elections
are subject to such conditions or procedures as may be established by the
Committee and may be subject to disapproval by the Committee.
 
 
13

--------------------------------------------------------------------------------

 
 
19.           Foreign Employees. Without amending the Plan, the Committee may
grant Awards to Participants who are foreign nationals on such terms and
conditions different from those specified in the Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of Applicable Laws of other
countries in which the Company or its Subsidiaries operate or have employees.
 
20.           Termination for Cause; Forfeiture of Awards.
 
a.           Termination for Cause. If a Participant's employment or service is
terminated by the Company or a Subsidiary for Cause, as determined by the
Committee in its sole discretion, then, promptly upon receiving notice of the
Committee’s determination, the Participant shall: (i) forfeit all Awards granted
under the Plan to the extent then held by the Participant; (ii) return to the
Company or the Subsidiary all Shares that the Participant has not disposed of
that had been acquired pursuant to all Awards granted under the Plan, in
exchange for payment by the Company or the Subsidiary of any amount actually
paid therefor by the Participant; and (iii) with respect to any Shares acquired
pursuant to an Award granted under the Plan that were disposed of, pay to the
Company or the Subsidiary, in cash, the excess, if any, of: (A) the Fair Market
Value of the Shares on the date acquired, over (B) any amount actually paid by
the Participant for the Shares.
 
b.           Compensation Recovery Policy. Any Award granted to a Participant
shall be subject to forfeiture or repayment pursuant to the terms of any
applicable compensation recovery policy adopted by the Company, including any
such policy that may be adopted to comply with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any rules or regulations issued by the Securities
and Exchange Commission rule or applicable securities exchange.
 
c.           Set-Off and Other Remedies. To the extent that amounts are not
immediately returned or paid to the Company as provided in this Section 20, the
Company may, to the extent permitted by Applicable Laws, seek other remedies,
including a set off of the amounts so payable to it against any amounts that may
be owing from time to time by the Company or a Subsidiary to the Participant for
any reason, including, without limitation, wages, or vacation pay or other
benefits; provided, however, that, except to the extent permitted by Treasury
Regulation Section 1.409A-3(j)(4), such offset shall not apply to amounts that
are “deferred compensation” within the meaning of Section 409A of the Code.
 
 
14

--------------------------------------------------------------------------------

 
 
21.           Change in Control. In the event of a Change in Control, the
Committee may, in its sole discretion and without providing prior notice or
receiving the consent of the Participant, take such actions, if any, as it deems
necessary or desirable with respect to any Award that is outstanding as of the
date of the consummation of the Change in Control. Such actions may include,
without limitation: (i) the acceleration of the vesting, settlement and/or
exercisability of an Award; (ii) the payment of a cash amount in exchange for
the cancellation of an Award; (iii) the cancellation of Stock Options and/or
Stock Appreciation Rights without payment therefor if the Fair Market Value of a
Share on the date of the Change in Control does not exceed the exercise price
per Share of the applicable Awards; and/or (iv) make provisions for the
assumption or conversion of Awards, or the issuance of substitute Awards that,
in either case, substantially preserve the value, rights and benefits of any
affected Awards.
 
22.           Amendment, Modification and Termination.
 
a.           In General. The Board may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part; provided, however,
that no alteration or amendment that requires stockholder approval in order for
the Plan to comply with any rule promulgated by the SEC or any securities
exchange on which Shares are listed or any other Applicable Laws shall be
effective unless such amendment shall be approved by the requisite vote of
stockholders of the Company entitled to vote thereon within the time period
required under such applicable listing standard or rule.
 
b.           Adjustments to Outstanding Awards. The Committee may in its sole
discretion at any time (i) provide that all or a portion of a Participant’s
Stock Options, Stock Appreciation Rights, and other Awards in the nature of
rights that may be exercised shall become fully or partially exercisable; (ii)
provide that all or a part of the time-based vesting restrictions on all or a
portion of the outstanding Awards shall lapse, and/or that any Performance
Objectives or other performance-based criteria with respect to any Awards shall
be deemed to be wholly or partially satisfied; or (iii) waive any other
limitation or requirement under any such Award, in each case, as of such date as
the Committee may, in its sole discretion, declare. Unless otherwise determined
by the Committee, any such adjustment that is made with respect to an Award that
is intended to qualify for the Performance-Based Exception shall be made at such
times and in such manner as will not cause such Awards to fail to qualify under
the Performance-Based Exception. Additionally, the Committee shall not make any
adjustment pursuant to this Section 22(b) that would cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to
Section 409A, or that would cause an Award that is subject to Section 409A of
the Code to fail to satisfy the requirements of Section 409A.
 
c.           Prohibition on Repricing. Except for adjustments made pursuant to
Sections 16 or 22, the Board or the Committee will not, without the further
approval of the stockholders of the Company, authorize the amendment of any
outstanding Stock Option or Stock Appreciation Right to reduce the exercise
price. No Stock Option or Stock Appreciation Right will be cancelled and
replaced with an Award having a lower exercise price, or for another Award, or
for cash without further approval of the stockholders of the Company, except as
provided in Sections 16 or 22. Furthermore, no Stock Option or Stock
Appreciation Right will provide for the payment, at the time of exercise, of a
cash bonus or grant or sale of another Award without further approval of the
stockholders of the Company. This Section 22(c) is intended to prohibit the
repricing of “underwater” Stock Options or Stock Appreciation Rights without
stockholder approval and will not be construed to prohibit the adjustments
provided for in Sections 16 or 22.
 
 
15

--------------------------------------------------------------------------------

 
 
d.           Effect on Outstanding Awards. Notwithstanding any other provision
of the Plan to the contrary (other than Sections 16, 20, 21, 22(b) and 24(d)),
no termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award. Notwithstanding the preceding sentence, any ISO granted under the
Plan may be modified by the Committee to disqualify such Stock Option from
treatment as an “incentive stock option” under Section 422 of the Code.
 
23.           Applicable Laws. The obligations of the Company with respect to
Awards under the Plan shall be subject to all Applicable Laws and such approvals
by any governmental agencies as the Committee determines may be required. The
Plan and each Award Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.
 
24.           Miscellaneous.
 
a.           Deferral of Awards. Except with respect to Stock Options and Stock
Appreciation Rights, the Committee may permit Participants to elect to defer the
issuance or delivery of Shares or the settlement of Awards in cash under the
Plan pursuant to such rules, procedures or programs as it may establish for
purposes of the Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts. All elections and deferrals permitted under this
provision shall comply with Section 409A of the Code, including setting forth
the time and manner of the election (including a compliant time and form of
payment), the date on which the election is irrevocable, and whether the
election can be changed until the date it is irrevocable.
 
b.           No Right of Continued Employment. The Plan shall not confer upon
any Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor shall it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
such Participant’s employment or other service at any time. No Employee,
Consultant or Director shall have the right to be selected to receive an Award
under the Plan, or, having been so selected, to be selected to receive future
Awards.
 
c.           Unfunded, Unsecured Plan. Neither a Participant nor any other
person shall, by reason of participation in the Plan, acquire any right or title
to any assets, funds or property of the Company or any Subsidiary, including
without limitation, any specific funds, assets or other property which the
Company or any Subsidiary may set aside in anticipation of any liability under
the Plan. A Participant shall have only a contractual right to an Award or the
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.
 
 
16

--------------------------------------------------------------------------------

 
 
d.           Severability. If any provision of the Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.
 
e.           Acceptance of Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.
 
f.           Successors. All obligations of the Company under the Plan and with
respect to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award agreements shall be deemed to refer to
such successors.
 
 
17

--------------------------------------------------------------------------------

 